Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN ACQUIRESINDUSTRIAL RUBBER AND MECHANICS, INC. OF PUERTO RICO BLOOMFIELD, Connecticut (October 7, 2008) – Kaman Corp. (NASDAQ-GS:KAMN) today announced that its subsidiary, Kaman Industrial Technologies Corporation (KIT) has acquired Industrial Rubber and Mechanics, Incorporated (INRUMEC) of Puerto Rico.INRUMEC will become part of KIT, Kaman’s industrial distribution segment. The transaction was completed on October 3, 2008 and terms were not disclosed. INRUMEC, founded in 1963, is a distributor of fluid power products; industrial and hydraulic hoses; belting and conveyer systems; pipe, tube, fittings and valves; and packaging machinery to such diverse markets as food, beverage, pharmaceutical, cement and aggregate.The company is also a manufacturer of hydraulic hose assemblies for the same end markets.INRUMEC has a branch and regional distribution facility in Gurabo as well as branches located in Bayamón, Ponce and Mayaguez.The company has annual sales of approximately $13 million. Neal J.
